Citation Nr: 0212381	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  95-00 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a shell fragment wound to the right posterior 
thigh.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from April 1951 to January 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating action by the 
RO that denied an evaluation in excess of 10 percent for the 
veteran's shell fragment wound to the right posterior thigh.  
In July 1999 the veteran appeared and gave testimony at a 
hearing at the RO before the undersigned Board member.  A 
transcript of this hearing is of record.  

In a decision of October 1999 the Board denied an evaluation 
in excess of 10 percent for the veteran's shell fragment 
wound to the right thigh.  The veteran appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (then known as the United States Court of 
Veterans Appeals, herein after "the Court").  On March 23, 
2000, the Court vacated the Board's October 19, 1999 Board 
decision and granted a joint motion to remand for 
readjudication consistent with the concerns raised by the 
parties.  

The Board remanded this case to the RO for further 
development in September 2000.  That development has been 
completed and the case is again before the Board for 
appellate consideration.  



FINDINGS OF FACT

The residuals of the veteran's shell fragment wound to the 
right thigh is currently productive of no more than 
moderately disabling symptomatology reflected by pain in the 
right thigh and knee area a superficial well healed and 
nontender scar in the posterior right knee and metallic 
fragments shown on x-ray.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for the residuals of a shell fragment wound to the 
right thigh have not been met.  38 U.S.C.A. § 1155(West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.41, 4.56, 4.73, 
Diagnostic Code 5313 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In an April 2002 supplemental statement of the case, the RO 
informed the veteran of the provisions of the VCAA and the 
relevance of this legislation to his current claims.  
Moreover, the veteran had been informed of the pertinent law 
and regulations governing the current claims in a statement 
of the case dated in October 1994, and in additional 
supplemental statements of the case dated in June 1997, and 
February 1998.  It is noted that the February 1998 
supplemental statement of the case informed the veteran of 
the changes in the regulations pertaining to muscle injuries 
that became effective in July 1997.  These communications 
also served to advise him of the evidence needed to 
substantiate his claims.  The veteran has also had the 
opportunity to provide testimony before the undersigned Board 
member during a hearing at the RO in July 1999.  In May 2000 
the Board invited the veteran to submit additional evidence 
and argument in support of his claim, and in April 2001, the 
RO sent the veteran a letter advising him of the evidence 
needed to substantiate his claim and of what evidence he was 
responsible for obtaining.  See Quaruccio v. Principi, 16 Vet 
App 183 (2002).

In addition he has been afforded a recent VA medical 
examination in regard to the disability that is the subject 
of the current appeal and the examining physician conducting 
the examination provided a medical opinion in regard to the 
medical question that are relevant to the current issue.  
Otherwise, it does not appear that any clinical evidence 
relevant to the veteran's current claim for an increased 
rating for his shell fragment wound to the right thigh is 
available, but not associated with the claims folder.  It is 
noted in this regard that the veteran submitted a statement 
in May 2002 that indicated, in pertinent part, that he had no 
more medical evidence to submit in regard to this claim.  

Because VA has complied with the notice requirements of the 
VCAA, afforded necessary examinations, and since there is no 
known outstanding evidence; there is no reasonable 
possibility that further efforts could aid in substantiating 
the veteran's claims for an increased rating for residuals of 
a shell fragment wound to the right posterior thigh.  38 
U.S.C.A. § 5103A(a)(2).

The Board will therefore proceed to consider the merit of 
this claim on the basis of the evidence currently of record.  


I  Factual Basis  

A review of the service medical records reveals that the 
veteran was struck by enemy mortar fire in April 1952 and 
sustained a penetrating shell fragment wound to the right 
popliteal space and the right shoulder (service connection is 
in effect for residuals of a shell fragment wound to the 
right shoulder and the disability is rated as 10 percent 
disabling ).  An x-ray of the femur done during 
hospitalization showed the presence of two metallic foreign 
bodies embedded in the posterior aspect of the femur.  There 
was reabsorption of bone surrounding the bodies.  No 
fractures were seen except for a localized cortical fracture 
at the point of entry.  The veteran was transferred to 
another medical facility where he remained until May 1952, 
when he was discharged to full duty.  The remainder of the 
veteran's service medical records contain no reference to 
difficulties with the right lower extremity.  

On the veteran's January 1953 separation examination it was 
noted that there had been surgical repair of shrapnel wound 
to the right posterior thigh in 1952.  Past and interval 
history was described as essentially negative otherwise.  
Clinical evaluation of the lower extremities was entirely 
normal.  There was a scar noted on the right thigh, but it 
was considered as nondisabling and not significant.  

On a June 1954 VA medical examination evaluation revealed a 
transverse scar located on the lower posterior aspect of the 
right thigh about two inches above the knee.  The scar 
measured 4.5 inches across and was about 5/8th of an inch in 
width.  It was described as well healed, nontender, and not 
adherent.  There was no muscle atrophy and no motion 
restriction of the hip, knee, or ankle.  An x-ray of the 
right thigh and knee showed the presence of two foreign 
bodies posteriority at the distal end of the shaft of the 
femur.  No other pathology was seen.  The pertinent diagnosis 
was residuals of a shell fragment wound of the right thigh, 
with well healed scarring and with retained foreign bodies.  

On a VA neurological examination in August 1992 the veteran's 
chief complaints were of discomfort in the right popliteal 
and calf region.  He denied numbness, weakness, and decreased 
sensation.  The veteran said that he was still working in a 
sales position at an automotive store and had to stand for 
periods of time.  He said that right popliteal pain made him 
call in sick from time to time.  He treated this problem with 
muscle relaxants and anti-inflammatory medications.  He had 
undergone government training in real estate.  

Good strength was reported on motor examination and there was 
good muscle bulk, tone, and coordination.  There was full 
range of motion in the hips, knees, ankles, and toes of both 
lower extremities.  No abnormal masses were palpable in the 
popliteal area, including in the area of the scar on the 
posterior thigh.  There was no apparent atrophy and he had 
good strength and movement against resistance and the distal 
lower extremities appeared benign.  The veteran could heal 
walk, toe walk, and hop well on either extremity.  The 
Romberg test was negative.  

Sensory evaluation revealed normal findings to pinprick, 
temperature, light touch, and vibration throughout both lower 
extremities.  Sensation elsewhere appeared benign.  Deep 
tendon reflexes were a brisk two plus, including in the 
knees, hamstrings, and ankle jerks.  Toe signs were down 
going.  The impression was pain in the right popliteal region 
due to trauma with retained shell fragment and status post 
debridement with scarring.  

On VA muscle examination in July 1993 the veteran said that 
he had done nonlaboring work, including his present job in 
sales, since his discharge from service.  He said that his 
current job involved some squatting and bending.  He said 
that when he performed such motions extensively he would 
develop a diffuse discomfort around the knee which interfered 
with sleep.  He reported being last treated medically for his 
right thigh disability about 10 years earlier.  The veteran 
reported no difficulty walking and did not avoid any activity 
because of his knee.  It was indicated that the knee did not 
give way, swell, or lock.  There was no local discomfort.  

During the examination the veteran moved quickly and easily 
without guarding his knee.  He was observed to walk without a 
limp.  He could squat fully, easily, and quickly without any 
evidence of discomfort.  There was a curved scar just 
proximal to the popliteal space transversely that was 
nontender and noninflamed.  There was no tenderness anywhere 
over the area of the right knee, calf or posterior thigh.  
Range of motion was full and equal to the left lower 
extremity.  The knee was stable and there was no effusion or 
local tenderness.  The right thigh measured 43 centimeters as 
compared to 41.5 on the left.  The right calf measured 36 
centimeters as compared to 35 on the left.  Strength was full 
both in flexion and extension.  

The diagnosis was status post shrapnel wound to the posterior 
aspect of the right knee with minimal residual symptoms and 
no significant physical findings other than the scar.  

During private outpatient treatment in August 1996 the 
veteran complained of right knee pain for a week or so.  The 
veteran was not sure of what precipitated the pain, but it 
tended to develop after he used a Stairmaster.  He was 
wearing a knee support that provided some relief, but he was 
not taking any medication.  Evaluation revealed tenderness 
over the lateral tibial-proximal epicondyle.  There was no 
obvious effusion and the knee had full range of motion.  The 
impression was right knee tendonitis.  It was subsequently 
noted that it was unclear whether the veteran's current right 
knee symptoms were related to his original injury.  

When seen by the VA as an outpatient in September 1996 the 
veteran was noted to complain of pain in the lateral aspect 
of the right knee.  He was taking Naprosyn with some relief.  
Evaluation showed tenderness over the proximal fibula.  There 
was no joint line tenderness.  There was good range of motion 
in the knees with some crepitation noted on palpation.  

Of record are letters from, a private orthopedist, dated in 
March and May 1997.  In March 1997 it was noted that the 
veteran was walking with a mild antalgic gait and was having 
intermittent effusion.  In May 1997 it was indicated that the 
veteran was continuing to have symptoms of aching, pain, and 
discomfort in the right knee, laterally.  The veteran's place 
of business was said to be increasingly busy of late.  The 
physician believed that the veteran was mechanically stable 
and as long as that was the case he could defer arthroscopic 
surgery and a medial meniscectomy until the end of the year.  

On a VA authorized examination in November 1997 it was noted 
that the veteran missed work from time to time due to pain in 
the right knee.  The veteran complained of gradually 
worsening pain in the right lower extremity that was limiting 
activity more and more.  He reported pain in the posterior 
right knee region after standing for 1 to 2 hours.  This was 
aggravated by squatting and other activities while standing.  
The symptoms were said to radiate from the popliteal region 
to the posterior mid calf region.  There was also discomfort 
in the anterolateral joint line.  He denied any numbness or 
tingling, but did complain of occasional aching in the ankle.  
He had not had any recent treatment, but he did occasionally 
take Indocin.  

Examination revealed a nicely healed incision across the 
posterior knee region on the right with slight scarring and 
induration in the subcutaneous tissues.  The area was 
described as slightly tender.  There was no effusion or 
warmth in the knee itself.  There seemed to be slightly more 
valgus of the right knee than the left.  The gait was smooth 
and even and there was no noticeable limp.  

The veteran held on for balance while squatting, but he had 
good symmetry and squatting was virtually complete.  There 
was slight tenderness at the medial; joint line of the right 
knee.  Collateral stress testing showed a slight degree of 
mediolateral laxity on the right with virtually none on the 
left.  The Drawer sign was minimally increased on the right 
versus the left.  Extension motion was full with a negative 
drop test.  Flexion was limited from 1/2 inch to 1 inch from 
the buttock on the right to touching on the left.  During the 
McMurray's maneuver there appeared to be mild crepitance on 
the right knee, but it was difficult to determine where it 
was coming from.  

There was no measured atrophy on the right.  X-rays of the 
right knee showed two metallic fragments in the right femur 
that each measured about 4-5 millimeters across.  There were 
no metallic fragments in the soft tissue posteriorly.  A 
standing x-ray did not show any serious narrowing.  There was 
slight sharpening of the joint space on the right, suggesting 
the possibility of early degenerative changes.  Slight 
peaking of the intercondylar eminencies on both sides again 
suggested very early degenerative changes in both knees.  

The examination diagnoses were shrapnel injuries, right 
popliteal region with retained fragments in the posterior 
distal femur and suspected early mild degenerative changes in 
the right knee.  The examiner noted that the veteran has 
sustained shrapnel injuries 45 years ago.  The two fragments 
remaining on the right side were unlikely to cause any 
significant increase in symptoms.  There was some scarring 
posteriorly from the injury and subsequent surgical treatment 
that was unlikely to be progressive in nature.  

Examination was said to reveal some very mild collateral 
laxity with slight clicking that suggested possible tears in 
the menisci of the knee and some probable early degenerative 
change in the joint.  This was said to be fairly common for 
those of the veteran's age and the x-rays did not demonstrate 
any advanced joint space narrowing or serious arthritic 
changes.  

During a July 1999 hearing before the undersigned Board 
member the veteran said that he worked as a salesman in an 
automotive store and did a lot of standing, walking and 
hauling.  He said that such activity would start to cause 
pain in his right leg after a few hours on the job.  The 
veteran typically took Advil for pain.  

On a VA approved orthopedic examination conducted in August 
2001 a history was reported of shrapnel wound to the right 
thigh in 1952 while in service.  The wound required 
debridement and repair and it was said to six to seven moths 
before the veteran could walk on the knee.  The veteran 
complained of pain on walking and difficulty squatting and 
kneeling.  He said that he could climb stairs without 
difficulty, but knee pain would occasionally bother him at 
night.  There had not been any swelling in the knee.  He had 
occasional giving way on his right knee, but had not actually 
fallen.  He did not use a cane or external support for 
walking.  No locking or catching in the right knee was 
reported.  

On evaluation there was no effusion in the right knee.  There 
was a well-healed scar along the posterior aspect of the 
right knee in the popliteal space area.  No tenderness to 
palpation was reported.  The knee extended to 5 degrees and 
the veteran had full flexion of the knee without pain or 
discomfort.  The tibial torsion test was negative and the 
knee was stable.  There was no crepitation with knee 
movement.  Right ankle motion was within normal limits.  
Flexion, backward extension, external rotation, internal 
rotation, abduction, and adduction of the right hip were all 
within normal limits.  

Motor strength was normal with no drift or atrophy noted.  
Sensation in the right lower extremity was normal to pinprick 
and light touch.  Patellar and Achilles reflexes were 2+ 
bilaterally.  The impression was residual shrapnel wound to 
the right knee with minimal restriction of activities.  

On a VA neurological examination conducted in August 2001 the 
veteran complained of pain behind the right knee that would 
radiate into the right calf and down to the foot.  He said 
that standing and bending would aggravate the pain, but 
moving the knee would help.  Evaluation revealed an s shaped 
scar behind the right knee that was about 4 inches long.  
There was a knot in the middle of the scar in the 
subcutaneous tissue, but it was not attached to the tendons 
or muscles underneath.  The movements of the right knee were 
full, and passive and active movements were both pain free.  
There was no swelling of the knee joint.  Hip and ankle joint 
movements were also normal.  The veteran was noted to walk 
across the room with a minimal limp, favoring the right leg.  
He was able to extend and bend the knee and bear weight on 
the knee without difficulty.  There did not appear to be any 
pain on walking or standing.  There was diminution of 
sensation to pinprick in the right leg in a variable 
distribution that did not correspond to any of the peripheral 
nerve root distributions.  

Because of the symptoms of numbness and the scar on the 
veteran's posterior right knee nerve conduction velocity 
studies were performed on both lower extremities.  These 
tests revealed reduced velocities in both lower extremities 
that were more or less symmetrical.  The findings were said 
to be characteristic of polyneuropathy that seemed metabolic 
in nature rather than a result of the veteran's shell 
fragment wound.  

After the examination, the impressions were pain in right leg 
behind the knee joint from shrapnel injury in the Korean War: 
superficial and subcutaneous scar over the right popliteal 
fossa: no involvement of the right knee joint, no involvement 
of the muscles behind the right knee joint in the popliteal 
fossa, and no involvement of the nerves in the right 
popliteal fossa; and hypalgesia and numbness due to 
polyneuropathy which is metabolic in origin and perhaps 
connected to a smoking habit.  The examiner commented that 
the right thigh wound resulted in a superficial and 
subcutaneous scar over the right popliteal fossa, but has not 
affected the right hip, knee, or ankle joints.  There is no 
involvement of the muscles or nerves in the right lower 
extremity.  There was no weakness, evidence of disuse, 
fatigability, incoordination, or swelling in the region of 
the right thigh and right leg.  

In an addendum dated in February 2002 the examiner reported 
that a x-ray performed on the day of the examination revealed 
a metallic foreign body involving the distal femoral area of 
the posterior aspect of the right knee.  There was slight 
narrowing involving the medial joint line with early 
spurring.  The examiner opined that the veteran had a 
shrapnel wound to the posterior thigh area of the right leg 
that did not involve the articular surface of the joint nor 
the joint itself.  The veteran was said to have no increase 
in symptomatology involving the knee.  The examiner felt that 
the degenerative changes found on x-ray were due to the aging 
process which were normal considering the veteran'' age.  The 
doctor did not think that there was any connection between 
the shrapnel wound to the right thigh and the degenerative 
process involving the right knee.  



II  Legal Analysis 

Disability ratings are determined by the application of the 
VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from disease 
or injuries incurred in or aggravated during military service 
and the residuals conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

Effective July 3, 1997, the rating criteria for the 
evaluation of muscle injuries under 38 C.F.R. §§ 4.55, and 
4.56 were revised.  Since the veteran's claim was prior to 
that date, it will be evaluated under the new and old 
criteria.  Generally, where the laws or regulations change 
while a case is pending, the version more favorable to the 
veteran applies, absent Congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The veteran's right thigh disability is currently evaluated 
under the criteria for impairment of Muscle Group XIII.  
38 C.F.R. § 4.73, Diagnostic Code 5313.  The muscles involved 
in Muscle Group XIII include the muscles of the posterior 
thigh group and hamstring complex of two joint muscles: (1) 
Biceps femoris; (2) semimembranosus: and (3) semitendinosus.  
The functions affected by these muscles include extension of 
the hip and flexion of the knee; outward and inward rotation 
of the flexed knee synchronizing simultaneous flexion of the 
hip and knee and extension of the hip and knee.  The 
currently assigned 10 percent rating for the veteran's 
disability reflects a moderate disability.  The next higher 
evaluation available under Diagnostic Code 5313 is a 30 
percent evaluation, which is assigned for a moderately severe 
disability.  The maximum rating of 40 percent is provided 
when there is severe disability.  The provisions of this 
diagnostic code are unchanged from the provisions in effect 
prior to July 1997.  

The Board notes that in order to assign the veteran an 
increased rating for his right thigh disability under 
Diagnostic Code 5313, the evidence must demonstrate 
moderately severe disability.  

The old provisions of 38 C.F.R. § 4.56 (1996) provided the 
former guidelines for evaluating a muscle injury.  Such 
injuries were considered slight if they involved simple 
muscle wounds without debridement, infection or the effects 
of lacerations.  Treatment records typically showed a wound 
of slight severity or relatively brief treatment and a return 
to duty, and healing with good functional results, and no 
consistent complaints of the cardinal symptoms of muscle 
injuries or painful residuals.  The objective findings would 
include a minimal scar, little if any evidence of a fascial 
defect, atrophy, or impaired muscle tonus, and no significant 
impairment of function and no retained metallic fragments.  

The old provisions of 38 C.F.R. § 4.56 (1996) provided that 
shell fragment wounds were considered moderately disabling if 
they involved deep penetration by small shell fragments of 
relatively short track.  The medical records should show 
hospitalization during service and records showing consistent 
complaint from the time of the first examination forward of 
one or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue pain after moderate use.  
Current objective findings would include scars indicative of 
a relatively short track of the missile through muscle 
tissue, signs of moderate loss of deep muscle fascia or 
substance, or impairment of muscle tonus, and of definite 
weakness or fatigue.  

A moderately severe shell fragment wound under the old 
provisions of 38 C.F.R. § 4.56 (1996) would result from a 
deep penetrating wound by a high velocity missile of small 
size or large missile of low velocity, with debridement, 
prolonged infection or sloughing of soft parts, and 
intermuscular cicatrization (scars extending into muscle 
tissue).  The medical records would show hospitalization for 
a prolonged period during service for treatment of a severe 
wound with records of constant complaints of the cardinal 
symptoms of a muscle injury.  The objective findings would 
include relatively large scars so situated as to indicate a 
track of the missile through important muscle groups.  There 
would be indications of moderate loss of muscle substance or 
moderate loss of normal firm resistance compared to the sound 
side.  There would also be evidence of marked or moderately 
severe muscle loss.  

Under the current provisions of 38 C.F.R. § 4.56 governing 
the evaluation of muscle disabilities, (a) an open comminuted 
fracture with muscle or tendon will be rated as severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; (b) A through and through injury 
with muscle damage shall be evaluated as no less than 
moderate injury for each group of muscles damaged; (c) For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue pain, impairment of coordination and 
uncertainty of movement; (d) Under Diagnostic Codes 5301-
5323, disabilities resulting from missile injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:  

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue pain or impairment of coordination 
and uncertainty of movement.  Objective findings of slight 
disability include a minimal scar, no evidence of fascia 
defect, atrophy or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. 
§ 4.56(d)(1) (2001).

Moderate disability of a muscle injury anticipates a through-
and through deep penetrating wound of short tract from a 
single bullet, small shell, or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue. 38 C.F.R. § 4.56(d)(2) (2001).  

A moderately severe disability of the muscles anticipates a 
through-and-through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intramuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia muscle 
substance, or normal firm resistance of muscle compared with 
sound side, tests of strength and endurance compared with the 
sound side should demonstrate positive evidence of 
impairment. 38 C.F.R. § 4.56(d)(3) (2001).  

Severe disability of muscles contemplates through-and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups in the missile track.  Palpation shows loss of 
deep fascia or muscle substance or soft flabby muscles in the 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles in the 
uninjured side indicates a severe impairment of function.  

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered or 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesions of scar to one of the long 
bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests.  (D) Visible 
or measurable atrophy. (E) Adaptive contracture of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle, (G) Induration 
or atrophy of an entire muscle following the simple piercing 
by a projectile. 38 C.F.R. § 4.56(d)(4) (2001).  

The medical records fail to show that the veteran's wound to 
the right thigh involved nerve or artery involvement and 
there was no prolonged infection sloughing of soft parts or 
intramuscular scaring noted at any time.  38 C.F.R. 
§ 4.56(d)(3)(i) (2002).  The veteran's hospitalization for 
this injury was not prolonged and the evidence of record does 
not indicate significant loss of power, weakness, fatigue, or 
impaired coordination noted.  38 C.F.R. § 4.56(d)(3)(ii) 
(2002).  Furthermore, no loss of muscle substance or 
diminished strength was reported.  38 C.F.R. 
§ 4.56(d)(3)(iii) (2002).

While the record does show that the veteran's initial shell 
fragment wound was penetrating, such is already contemplated 
by the criteria for a moderate evaluation.  His inservice 
hospitalization extended from April 1952 to the following 
month, whereupon he was discharged to full duty.  A 
hospitalization of this duration cannot be considered to have 
been prolonged.  The lack of any treatment for this injury 
thereafter during service and the notations on the veteran's 
separation examination showed that there were no subsequent 
complications such as prolonged infection.  Moreover, while a 
scar has been noted on the posterior right thigh due to the 
veteran's injury and subsequent surgery this scar has not 
been shown to be significantly disabling and intramuscular 
scarring has never been clinically demonstrated.  Recent 
evaluations indicate that this scarring on the veteran's 
posterior right thigh is well healed.  

The veteran's primary complaint in regard to his right thigh 
wound has been pain on prolonged standing.  It is noted 
however that the veteran's employment history does not 
demonstrate that his symptoms have been productive of 
significant impairment of employment.  He has been employed 
as a salesman for many years, notwithstanding that he 
occasionally misses time from work.  It is also noted that VA 
evaluations have revealed that the veteran has a "smooth" 
gait without a significant limp.  The veteran's right hip and 
ankle have consistently demonstrated normal range of motion 
and strength.  No atrophy in the veteran's right leg has been 
demonstrated.  His right knee has been free of heat swelling 
and effusion and only a slight tenderness has been noted.  
Range of motion in the knee has not been shown to be 
significantly restricted by the veteran's right thigh 
disability.  

In view of the above, the Board concludes that the 
symptomatology due to the veteran's right thigh injury 
demonstrated in recent years is productive of no more than a 
moderate degree of impairment and a moderately severe degree 
of impairment has not been demonstrated such as to warrant an 
evaluation in excess of 10 percent under the provisions of 
38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5313.  

This case was remanded to the Board for consideration of 
whether a separate compensable rating is warranted on the 
basis of the findings of mild degenerative changes in the 
right knee with slight limitation of flexion and the very 
slight laxity in the knee noted on a VA examination in 
November 1997.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  In the Board's remand of September 2000 the RO was 
instructed to afford the veteran a VA orthopedic examination 
to determine whether the veteran had right knee pathology 
that included arthritis and instability, locking, or 
subluxation.  If such pathology was identified the physician 
was to render a medical opinion as to whether such was 
related to the veteran's shell fragment wound to the right 
thigh.  

The requested examination was conducted in August 2001.  At 
that time the veteran was found to have range of motion in 
the right knee that was painless and within normal limits.  
The knee was also noted to be stable.  In an addendum to this 
examination it was reported that an x-ray confirmed the 
presence of early spurring and slight narrowing of the right 
knee medial joint line indicative of degenerative change.  
The examiner opined that the degenerative changes in the knee 
were due to the aging process and that there was no 
relationship between the arthritis and the veteran's service 
connected right thigh wound.  

The veteran has disputed the examiner's opinion, but as a lay 
person, the veteran is not competent to render an opinion as 
to medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no competent evidence contradicting the 
medical examiner's opinion, and the Board must conclude that 
the degenerative arthritis and instability is not part of the 
gunshot wound residuals.

In view of the above, the Board concludes that the veteran's 
service connected residuals of a shell fragment wound to the 
right thigh does not involve degenerative arthritis and/or 
instability and subluxation in the right knee.  Therefore 
additional ratings under Diagnostic Code 5257 and Diagnostic 
Code 5010 are not warranted in regard to the residuals of the 
shell fragment wound of the right thigh.  

Also remaining for consideration is whether there is a basis 
for a separate compensable rating for the scar on the 
veteran's posterior right thigh.  Esteban v. Brown, 6 Vet App 
259 (1994).  The Board notes in this regard that none of the 
clinical evidence of record indicates that this scar is 
poorly nourished or repeatedly ulcerated so as to warrant a 
compensable rating under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7803.  In addition the recent examination has 
shown that the scar is not tender and painful on objective 
examination, nor are there any reports that this scar results 
in any impairment in the function of the veteran's right 
lower extremity.  Therefore, a separate compensable rating is 
not warranted under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Codes 7804-7805.  

It is noted in this regard that no tenderness or pain was 
found on the veteran's most recent VA orthopedic and 
neurological examinations conducted in August 2001.  Some 
diminished sensation was noted in the area of the right thigh 
and knee on recent neurological examination, but nerve 
conduction velocity studies determined that this symptom was 
due to a metabolic polyneuropathy and is not related to the 
veteran's shell fragment wound to the right thigh.  

In view of the above, the Board concludes that the veteran's 
current symptomatology due to the residuals of his shell 
fragment wound to the right thigh is adequately compensated 
by the 10 percent rating currently in effect under the 
provisions of 38 C.F.R. § 4.73, Diagnostic Code 5313.  


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a shell fragment wound to the right posterior 
thigh is denied.  





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

